c:-1'   i   '7v2 ' ·


-a,�4.Y.
                        Case 3:21-mj-01196-BGS Document 1 Filed 03/31/21 PageID.1 Page 1 of 13
\---� (- (.-
               AO 106A (08/18) Applicallon for a Warrant b, Telephone or Other Rehable Ekctronic Means


                                                    UNITED STATES DISTRICT COURT
                                                                                   for the
                                                                       Southern District of California

                             In the Matter of the Search of
                                                                                          )
                         (Brief{v describe the property lo be searched
                          or identify the person by name and address)                     )
                                                                                          )              Case No.    21-MJ-1196
                                Blue iPhone Cell Phone                                    )
                        Seized as FP&F No. 2021565300020501                               )
                                   ("Target Device")                                      )

                   APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
                       I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
               penalty of perjury that I have reason to believe that on the following person or property (idemify the person or describe the
               properly to be searched and give its location):
                 See Attachment A, incorporated herein by reference.

               located in the            Southern                District of          __C_a _lif___
                                                                                                  orn_ia_____ , there is now concealed (identify the
               person or describe the property lo be sei:ed):

                 See Attachment B, incorporated herein by reference.
                         The basis for the search under Fed. R. Crim. P. 41 (c) is (c/,eck one or more):
                              � evidence of a crime;
                              0 contraband, fruits of crime, or other items illegally possessed;
                              0 property designed for use, intended for use, or used in committing a crime;
                              0 a person to be arrested or a person who is unlawfully restrained.
                         The search is related to a violation of:
                             Code Section                                                       Offense Description
                       Title 8, United States Code §             Transportation Of Illegal Aliens (a)(1)(A)(ii)
                       1324

                        The application is based on these facts:
                       See Attached Affidavit of Border Patrol Agent Wesley Cornue, incorporated herein by reference.

                          if Continued on the attached sheet.
                          0 Delayed notice of __ days (give exact ending date ifmore than 30 days: ----- J is requested under
                            18 U.S.C. § 3103a, the basis of which is set forth on the atta ed     et.



                                                                                              Wesley Cornue, Border Patrol Age�t. U.S. Bor�_�_!:_£'�-t��--­
                                                                                                                     Printed name and title

               Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                                         telephone                                (specify reliable electronic means).


               Date:            03/31/2021
                                                                                                                         Judge 's signature

               City and state: San Diego, California                                           HON. BERNARD G. SKOMAL, U.S. Magistrate Judge
                                                                                                                     Printed name and title
      Case 3:21-mj-01196-BGS Document 1 Filed 03/31/21 PageID.2 Page 2 of 13



 1
                                         AFFIDAVIT
 2
             I, Wesley Comue, being duly sworn, hereby state as follows:
 3
                                      INTRODUCTION
 4
             1.   I submit this affidavit in support of an application for warrants to search
 s   the following electronic devices:
                        Blue iPhone Cell Phone
 6
                        Seized as FP&F No.2021565300020501
                        ("Target Device")
 7

 8
     the ("Target Device"), as further described in Attachment A to seize evidence of crime,
 9 specifically, violations of Title 8, United States Code, Section 1324 (Alien Smuggling), as

10 further described in Attachment B.
          2.    The requested warrant relates to the investigation and prosecution of Ruben
11
   GONZALEZ and Alma Mariela LOPEZ for attempting to transport and move illegal aliens
12 within the United States. The Target Device is currently in the custody of Department of

13 Homeland Security, Customs and Border Protection, United States Border Patrol, located
   at 311 Athey Ave, San Ysidro, California.
14
          3.   The facts set forth in this affidavit are based upon my personal observations,
15 my training and experience, and information obtained from various law enforcement

16 personnel and witnesses, including my review of reports prepared by other law
   enforcement officers and agents. This affidavit is intended to show that there is sufficient
17
   probable cause for the requested waiTants and does not purport to set forth all of my
18 knowledge of the investigation into this matter. Dates and times are approximate.

19

20

21
       Case 3:21-mj-01196-BGS Document 1 Filed 03/31/21 PageID.3 Page 3 of 13



 1                              TRAINING AND EXPERIENCE

           4.     I have been employed by the USBP since 2007, and am currently assigned to
 2
     the San Diego Sector Prosecutions Unit. I graduated from the Border Patrol Basic Academy
 3
     at the Federal Law Enforcement Training Center in Artesia, New Mexico. I am a Federal
 4 Law Enforcement Officer within the meaning of Rule 41 (a)(2)(C), Federal Rules of
     Criminal Procedure and have been a Federal Law Enforcement Officer for twelve years. I
 5
     am authorized by Rule 41 (a) Federal Rules ofCriminal Procedure to make applications for
 6
     search and seizure warrants and serve arrest warrants. I have experience and have received
 7 training with respect to conducting investigations of immigration and criminal violations
     of Titles 8, 18, 19, and 21 of the United States Code.
 8
           5.     My current duties involve the preparation ofcriminal and administrative cases
     for prosecution, including the use oflinking related subjects and information via electronic
10 equipment and telephones. In the course of my duties, I investigate and prepare for
     prosecution cases against persons involved in the inducement, transportation, and
11
     harboring ofillegal aliens into and within the United States; and, the utilization ofillegally-
12
     obtained, counterfeit, altered or genuine immigration documents by illegal aliens to
13 illegally gain entry or remain in the United States.
           6.     During my tenure as a Border Patrol Agent, I have participated in the
14
     investigation ofa number ofcases involving the smuggling ofaliens from Mexico into the
15
     United States and transportation of illegal aliens within the United States, which have
16 resulted in the issuance of arrest warrants, search warrants, seizure warrants, and the
     indictments ofpersons for alien smuggling, including drivers, passengers, and guides.
17
           7.     Through the course of my training, investigations, and conversations with
18
     other law enforcement personnel, I have gained a working knowledge of the operational
19 habits ofalien smugglers and alien transporters, in particular those who attempt to smuggle
     aliens into the United States from Mexico and transport them throughout the Southern
20
     District ofCalifornia. I am aware that it is a common practice for alien smugglers to work
21
                                                  2
      Case 3:21-mj-01196-BGS Document 1 Filed 03/31/21 PageID.4 Page 4 of 13



 1 in concert with other individuals and to do so by utilizing cellular telephones to maintain
   communications with co-conspirators and/or illegal aliens in order to further their criminal
 2
   activities. Because they are mobile, the use of cellular telephones permits alien smugglers
 3
   and transporters to easily carry out various tasks related to their smuggling activities,
 4 including, e.g., remotely monitoring the progress of the aliens while the aliens are in transit,
     providing instructions to transporters, guiding aliens to specific pick up locations, warning
 5
     accomplices about law enforcement activity in the area and the status of check-point
 6
     operations, and communicating with co-conspirators who guide aliens, coordinate drop off
 7 locations, and/or operate alien stash houses.
           8.     The smuggling of aliens generates many types of evidence, including, but not
 8
     limited to, cellular phone-related evidence such as voicemail messages referring to the
 9
     arrangements of travel, names, photographs, text messaging ( via SMS or other
10 applications), and phone numbers of co-conspirators and illegal aliens. For example,
     drivers and passengers responsible for transporting illegal aliens are typically in telephonic
11
     contact with co-conspirators immediately prior to and/or following the crossing of the
12 illegal aliens at the border,
                                 at which time they receive instructions, including where to pick-
13 up the illegal aliens for transportation into the United States and where to take the illegal
     aliens after crossing into the United States. These communications may also include
14
     locations for delivery to stash houses and/or sponsors. Illegal aliens also are typically in
15 telephonic contact with co-conspirators prior to and following their crossing in order to

16 make smuggling arrangements, receive instructions, and report their locations after
     crossing. It is common for alien smugglers to be in contact with co-conspirators weeks to
17
     months in advance of an event to recruit drivers and to coordinate the event. It is also
18 common for co-conspirators to continue to contact each other by phone calls, social media,

19 or messaging applications when contact is lost with the driver after an apprehension has
     occurred.
20

21
      Case 3:21-mj-01196-BGS Document 1 Filed 03/31/21 PageID.5 Page 5 of 13




 1         9.     Based upon my training, experience, and consultations with law enforcement
     officers experienced in narcotics trafficking investigations, and all the facts and opinions
 2
     set forth in this affidavit, I know that cellular telephones (including their Subscriber
 3 Identity
            Module (SIM) card(s)) can and often do contain electronic evidence, including,
 4 for example, phone logs and contacts, voice and text communications, and data, such as
   emails, text messages, chats and chat logs from various third-party applications,
 5
   photographs, audio files, videos, and location data. In particular, in my experience and
 6 consultation
                with law enforcement officers experienced in alien smuggling investigations,
 7 I am aware that individuals engaged in alien smuggling may store photos and videos on
     their cell phones that reflect or show co-conspirators and associates engaged in alien
 8
     smuggling, as well as images and videos with geo-location data identifying alien smuggling
 9 transportation
                  routes, and communications to and from recruiters and organizers.
10         10.    This information can be stored within disks, memory cards, deleted data,
     remnant data, slack space, and temporary or pe1manent files contained on or in the cellular
11
     telephone. Specifically, searches of cellular telephones may yield evidence:
12
                  a. tending to indicate efforts to smuggle aliens from Mexico into the United
13                   States;

14                b. tending to identify accounts, facilities, storage devices, and/or services­
                     such as email addresses, IP addresses, and phone numbers-used to
15                   facilitate alien smuggling and transportation of smuggled aliens;
16                c. tending to identify co-conspirators, criminal associates, or others involved
                     in alien smuggling, or transportation of smuggled aliens;
17
                  d. tending to identify travel to or presence at locations involved in the
18                   smuggling, transportation, or harboring of illegal aliens, such as stash
                     houses, load houses, or delivery points;
19
                  e. tending to identify the user of, or persons with control over or access to,
20                   the Target Device(s); and/or
21
                                                4
      Case 3:21-mj-01196-BGS Document 1 Filed 03/31/21 PageID.6 Page 6 of 13



 1                f. tending to place in context, identify the creator or recipient of, or establish
                     the time of creation or receipt of communications, records, or data involved
 2
                     in the activities described above.
 3

 4                                FACfS SUPPORTING PROBABLE CAUSE
 5
           11.    On March 30, 2021, Border Patrol Agent A. Feldenzer was conducting traffic
 6
     check duties at the State Route 94 (SR-94) Border Patrol Checkpoint in Jamul, California.
     At approximately 9:30 PM, Border Patrol Agent J. Gonzalez relayed information over the
 8 radio that a concerned citizen called the Brown Field Station, stating that they observed a
     Blue Honda Odyssey picking up possible illegal aliens from the side of the road on
 9
     Deerhorn Valley Road. The citizen further stated that they were following the Odyssey
10
     traveling southbound on Honey Springs Road towards SR-94.
11         12.   Agent Feldenzer proceeded to drive to the intersection of Honey Springs Rd.
     and SR-94. At approximately 9:40 PM, Agent Feldenzer observed a Blue Honda Odyssey
12
     approach the intersections of SR-94 and Honey Springs Rd. and continue westbound on
13
     SR-94. Agent Feldenzer pulled behind the Odyssey and proceeded to follow it westbound.
14 Agent Feldenzer witnessed the Odyssey cross over the right shoulder lane line twice as he
     followed behind. This is a common occurrence when smugglers are looking in their mirrors
15
     attempting to determine if they are being followed by law enforcement. Agent Feldenzer
16 also noticed that the vehicle was riding extremely low to the ground as if it were carrying

17 too many passengers. After approximately one mile, Agent Feldenzer initiated a vehicle
     stop on the Odyssey 200 yards east of Rancho Jamul Drive on SR-94.
18
           13.    Upon approaching the Odyssey, Agent Feldenzer observed several individuals
19
     in the back seat. Agent Feldenzer also observed two children in car seats in the back seats.
20 One of the individuals was attempting to conceal himself in the cargo compartment of the
     mm1van. A total of ten individuals were present in the Odyssey.
21
      Case 3:21-mj-01196-BGS Document 1 Filed 03/31/21 PageID.7 Page 7 of 13




 1            14.    Agent Feldenzer identified himself as a Border Patrol Agent to the driver, later
     identified as defendant Ruben GONZALEZ. The front seat passenger, later identified as
 2
     defendant Alma Mariela LOPEZ, stated that the two children in the car seats were her
 3 children and that she didn't know who the other people were. Agent Feldenzer conducted

 4 an immigration inspection on the individuals in the back of the Odyssey to include three,
     later identified as material witnesses Ricardo PINA-Perez, Cesar SARABIA-Soto, and
 5
     Efrain SOTO-Cano. Each individual in the back, to include PINA, SARABIA, and SOTO,
 6 stated that they are citizens of Mexico not in possession of any immigration documentation

 7 that would allow them to enter or remain in the United States legally. At approximately
     9:45 PM, Agent Feldenzer placed the individuals in the back, to include PINA, SARABIA,
 8
     and SOTO, under arrest. At approximately 9:50 PM, Agent Feldenzer placed defendants
 9 GONZALEZ and LOPEZ under arrest.

10            15.    While agents were completing a post an-est inventory search, they discovered
     a Blue iPhone Cell Phone ("Target Device") on GONZALEZ' person. GONZALEZ
11
     claimed ownership of the Blue iPhone Cell Phone ("Target Device") and it was
12
     subsequently seized.
13            16.    At the Station, defendant GONZALEZ was advised of his Miranda rights.
     GONZALEZ stated he understood his rights and was willing to answer questions.
14
     GONZALEZ stated he was being paid $1,000.00 USD per individual, for a total of
15 $6,000.00 USD. GONZALEZ stated he was supposed to drop-off the six individuals to an

16 unknown location in San Diego, California. GONZALEZ stated this was his first time
     attempting to pick-up illegal individuals. GONZALEZ stated his friend called him for the
17
     "job."
18            1 7.   At the station, defendant LOPEZ was advised of her Miranda rights. LOPEZ
19 stated she understood her rights and was willing to answer questions. LOPEZ stated her
     husband later identified as defendant Ruben GONZALEZ, asked her to accompany him to
20
     pick up a friend at an unknown place. LOPEZ stated they were in their Blue Honda
21
                                                    6
      Case 3:21-mj-01196-BGS Document 1 Filed 03/31/21 PageID.8 Page 8 of 13




 1 Odyssey and before she knew it, they were on a dark road away from the city. LOPEZ
     stated she sat in the front passenger seat while GONZALEZ drove their Odyssey. LOPEZ
 2
     stated GONZALEZ suddenly pulled the Odyssey over to the side of the road, and got out
 3 to pee. LOPEZ stated during this time, an unknown number of individuals got into their

 4 Odyssey, and one individual even pushed her baby's car seat out of the way so that he could
     sit. LOPEZ stated she has never been involved in Alien Smuggling before and
 5
     GONZALEZ just watched the individuals get into their Odyssey without saying anything.
 6 LOPEZ stated they drove off after all the individuals were in and were pulled over by

 7 Border Patrol Agents approximately five minutes later. LOPEZ stated by this point, she
     knew all the individuals were undocumented aliens based on what she just witnessed.
 8
           18.   At the station, Material witnesses PINA, SARABIA and SOTO admitted to
 9 being citizens of Mexico, illegally present in the United States, and not having documents

10 that would allow them to enter or remain in the United States legally. PINA, SARABIA
     and SOTO admitted to making smuggling arrangements and had agreed to pay between
11
     $9,000.00 USD and $10,000.00 USD. PINA, SARABIA and SOTO stated that they were
12 guided through the mountains. PINA, SARABIA and SOTO stated that there were two

13 children in the van. PINA and SOTO stated that the driver was a male and that the co-pilot
     was a female. PINA stated the female spoke to them in the Spanish language and directed
14
     everyone to sit correctly or she would kick them out. PINA stated that he believes that the
15 co-pilot knew they were undocumented because the foot guide had called them to pick

16 them up. SARABIA stated that they were told by the foot guide that a van would be flashing
     its hazard lights upon arrival of the pick-up location. SARABIA stated that a woman inside
17
     the van told them to quickly get inside. SARABIA stated that the woman told them to be
18 careful not to trample over the children and to calm down and not to act nervous. SOTO

19 stated that the co-pilot told them in the Spanish language, to be careful with the children.
     SOTO stated that the driver had instructed in the Spanish language for them to hurry and
20

21
      Case 3:21-mj-01196-BGS Document 1 Filed 03/31/21 PageID.9 Page 9 of 13




 1 get inside the van. PINA was shown two photographic lineups and was able to identify
     defendant GONZALEZ as the driver and defendant LOPEZ as the co-pilot.
 2
           19.    Based upon my experience and training, consultation with other law
     enforcement officers experienced in human trafficking investigations, and all the facts and
 4 opinions set forth in this affidavit, I believe that telephone numbers, contact names,
     electronic mail (email) addresses, appointment dates, messages, pictures, and other digital
 5
     information are stored in the memory of the Target Device. In light of the above facts and
 6 my experience and training, there is probable cause to believe that the Defendant was using

 7 the Target Device to communicate with others to further illegal entry into the United
     States. Based on my training and experience, it is also not unusual for individuals, such as
 8
     the Defendant, to attempt to minimize the amount of time they were involved in their
 9 smuggling activities, and for the individuals to be involved for weeks and months longer

10 than they claim. Accordingly, I request permission to search the Target Device for data
     beginning on March 1, 2021 through March 30, 2021.
11

12
                                        METHODOLOGY
13         20.   It is not possible to determine, merely by knowing the cellular telephone's

14 make, model and serial number, the nature and types of services to which the device is
   subscribed and the nature of the data stored on the device. Cellular devices today can be
15
   simple cellular telephones and text message devices, can include cameras, can serve as
16 personal digital assistants and have functions such as calendars and full address books and

17 can be mini-computers allowing for electronic mail services, web services and rudimentary
   word processing. An increasing number of cellular service providers now allow for their
18
   subscribers to access their device over the internet and remotely destroy all of the data
19 contained on the device. For that reason, the device may only be powered in a secure

20 environment or, if possible, started in "flight mode" which disables access to the network.
   Unlike typical computers, many cellular telephones do not have hard drives or hard drive
21
     Case 3:21-mj-01196-BGS Document 1 Filed 03/31/21 PageID.10 Page 10 of 13




 1 equivalents and store information in volatile memory within the device or in memory cards
     inserted into the device. Current technology provides some solutions for acquiring some of
 2
     the data stored in some cellular telephone models using forensic hardware and software.
 3 Even if some of the stored information on the device may be acquired forensically, not all

 4 of the data subject to seizure may be so acquired. For devices that are not subject to forensic
     data acquisition or that have potentially relevant data stored that is not subject to such
 5
     acquisition, the examiner must inspect the device manually and record the process and the
 6 results using digital photography. This process is time and labor intensive and may take

 7 weeks or longer.
           21.    Following the issuance of this warrant, a case agent familiar with the
     investigation will collect the subject cellular telephone and subject it to analysis. All
 9 forensic analysis of the data contained within the telephone and its memory cards will

10 employ search protocols directed exclusively to the identification and extraction of data
     within the scope of this warrant.
11
           22.    Based on the foregoing, identifying and extracting data subject to seizure
12 pursuant to this warrant may require a range of data analysis techniques, including manual

13 review, and, consequently, may take weeks or months. The personnel conducting the
     identification and extraction of data will complete the analysis within 90 days, absent
14
     further application to this court.
15

16                       PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE
17         23.    Law enforcement has previously attempted to obtain the evidence sought by
     this warrant through the owners' consent. Consent was not given.
18

19

20

21
                                                 9
     Case 3:21-mj-01196-BGS Document 1 Filed 03/31/21 PageID.11 Page 11 of 13




1                                            CONCLUSION
           24.   Based on the facts and information set forth above, there is probable cause to
     believe that a search of the Target Device will yield evidence of alien smuggling violation
3 of Title 8, United States Code, Sections 1324.
           25.   Because the Target Device was seized at the time of GONZALEZ' arrest and
4
     has been securely stored since that time, there is probable cause to believe that such
 5 evidence continues to exist on the Target Device. As stated above, I believe that the

6 appropriate date range for this search is from March 1, 2021 through March 30, 2021.
           26.   Accordingly, I request that the Court issue warrants authorizing law
 7
     enforcement to search the item(s) described in Attachment A, and seize the items listed
 8 in Attachment B using the above-described methodology.

 9
     I swear the foregoing is true and correct to the best of my knowledge and belief.
10

11

12
                                            Wesley Cornue
                                            Border Patrol Agent
13
   Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P.
14 4.1 by telephone on this 31 st day of March, 2021.

15

16
   HON. BERNARD G. SKOMAL
17 United States Magistrate Judge

18

19

20

21
                                                10
     Case 3:21-mj-01196-BGS Document 1 Filed 03/31/21 PageID.12 Page 12 of 13




 1                                   ATTACHMENT A
                               PROPERTY TO BE SEARCHED
 2

 3 The following property is to be searched:

 4 Blue iPhone Cell Phone
   Seized as FP&F No.2021565300020501
 s ("Target Device")
 6 Target Device is currently in the custody of the Department of Homeland Security,
   Customs and Border Protection, United States Border Patrol, located at 311 Athey
 7 Ave, San Ysidro, California.

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21
                                               11
     Case 3:21-mj-01196-BGS Document 1 Filed 03/31/21 PageID.13 Page 13 of 13




 1                                    ATTACHMENT B
                                    ITEMS TO BE SEIZED
 2

 3       Authorization to search the cellular telephone described in Attachment A, and
   includes the search of disks, memory cards, deleted data, remnant data, slack space, and
 4
   temporary or permanent files contained on or in the cellular telephone for evidence
 5 described below. The seizure and search of the cellular telephone shall follow the
   search methodology described in the affidavit submitted in support of the warrants.
         The evidence to be seized from the cellular telephone will be electronic records,
   communications, and data such as emails, text messages, chats and chat logs from
 7 various third-party applications, photographs, audio files, videos, and location data, for
   the period of March 1, 2021 through March 30, 2021:
 8
         a.     tending to indicate effo11s to smuggle aliens from Mexico into the United
 9              States;

10        b.     tending to identify accounts, facilities, storage devices, and/or services­
                 such as email addresses, IP addresses, and phone numbers-used to
11               facilitate alien smuggling and transportation of smuggled aliens;

12        C.     tending to identify co-conspirators, criminal associates, or others involved
                 in alien smuggling, or transportation of smuggled aliens;
13
          d.     tending to identify travel to or presence at locations involved in the
14               smuggling, transportation, or harboring of illegal aliens, such as stash
                 houses, load houses, or delivery points;
15
          e.     tending to identify the user of, or persons with control over or access to,
16               the Target Device(s); and/or

17        f.     tending to place in context, identify the creator or recipient of, or establish
                 the time of creation or receipt of communications, records, or data involved
18               in the activities described above,
19 which are evidence of violations of Title 8, United States Code, Section 1324.

20

21
                                                12
